Case 1:20-mc-00212-AJN Document 5-18 Filed 05/21/20 Page 1 of 4




         EXHIBIT 18
5/19/2020                                                  S-8 POSFiled 05/21/20 Page 2 of 4
                          Case 1:20-mc-00212-AJN Document 5-18
  S-8 POS 1 d633626ds8pos.htm S-8 POS
                                        As filed with the Securities and Exchange Commission on December 31, 2018
                                                                                                                                           Registration No. 333-198655


                                            UNITED STATES
                                SECURITIES AND EXCHANGE COMMISSION
                                                                      Washington, D.C. 20549


                                                          FORM S-8
                                                   REGISTRATION STATEMENT
                                                                        UNDER
                                                               THE SECURITIES ACT OF 1933
                                                               Post-Effective Amendment No. 1



                                                                    Rio Tinto plc
                                                        (Exact name of registrant as specified in its charter)



                                England and Wales                                                                               None
                             (State or other jurisdiction of                                                               (I.R.S. Employer
                            incorporation or organization)                                                                Identification No.)

                                                                           6 St. James’s Square
                                                                           London SW1Y 4AD
                                                                             United Kingdom
                                                                    (Address of Principal Executive Offices)

                             U.S. Borax Inc. 401(k) Savings and Retirement Contribution Plan for Represented Employees
                                           Kennecott Utah Copper Savings Plan for Represented Employees
                                     Rio Tinto America Inc. 401(k) Savings Plan and Investment Partnership Plan
                                                                            (Full titles of the plans)

                                                                             Cheree Finan
                                                                         Corporate Secretary
                                                                        Rio Tinto Services Inc.
                                                                            80 State Street
                                                                     Albany, New York 12207-2543
                                                                    (Name and address of agent for service)

                                                                               (801) 204-2251
                                                          (Telephone number, including area code, of agent for service)



  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an
  emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth
  company” in Rule 12b-2 of the Exchange Act. (Check one):

  Large accelerated filer   ☒                                                                                                          Accelerated filer           ☐
  Non-accelerated filer     ☐                                                                                                          Smaller reporting company   ☐
                                                                                                                                       Emerging growth company     ☐

  If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any
  new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐




https://www.sec.gov/Archives/edgar/data/863064/000119312518361758/d633626ds8pos.htm                                                                                1/3
5/19/2020                                                S-8 POSFiled 05/21/20 Page 3 of 4
                        Case 1:20-mc-00212-AJN Document 5-18
                                                          DEREGISTRATION OF SECURITIES

  Rio Tinto plc (the “Registrant”) is filing this Post-Effective Amendment No. 1 to its Registration Statement on Form S-8 (Registration No. 333-198655,
  the “Registration Statement”) to deregister any and all securities that remain unsold under the Registration Statement. Effective June 29, 2018, the plans
  covered by the Registration Statement (collectively, the “Plans”) terminated the ability of participants in the Plans to invest in the Registrant’s American
  Depositary Receipts, American Depositary Shares and ordinary shares.

  In accordance with an undertaking made by the Registrant in Part II of the Registration Statement to remove from registration, by means of a post-
  effective amendment, any of the securities that had been registered for issuance that remain unsold at the termination of the offering under the
  Registration Statement, the Registrant hereby removes from registration all such securities of the Registrant registered but unsold under the Registration
  Statement.




https://www.sec.gov/Archives/edgar/data/863064/000119312518361758/d633626ds8pos.htm                                                                         2/3
5/19/2020                                                S-8 POSFiled 05/21/20 Page 4 of 4
                        Case 1:20-mc-00212-AJN Document 5-18
                                                                         SIGNATURES

        Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the
  requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly
  authorized, in the City London, United Kingdom, on December 31, 2018.

                                                                                                 RIO TINTO PLC

                                                                                                 By: /s/ Steve Allen
                                                                                                     Steve Allen
                                                                                                     Company Secretary

  No other person is required to sign this Post-Effective Amendment No. 1 to the Registration Statement in reliance upon Rule 478 under the Securities
  Act of 1933, as amended.




https://www.sec.gov/Archives/edgar/data/863064/000119312518361758/d633626ds8pos.htm                                                                           3/3
